DETAILED ACTION
This action is responsive to the application No.16/448,691 filed on 06/21/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments received on 03/23/2020 in which claims 1 and 11 are independent claims, were persuasive and the rejection has been adjusted to correct identified deficiencies. Claims 1-16 have been examined and are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Shen (US 2015/0357272 A1; hereinafter ‘Shen’), in view of Fillion (US 2008/0305582 A1; hereinafter ‘Fillion’).
Regarding independent claim 1, Shen’s Fig. 13, 18 and [0005] discloses a power electronics package comprising:
a multi-thickness substrate (10, Fig. 13 and 18, [0068]) having at least one via (where the region or portion of first electroconductive elements 32 have been form, Fig. 
a semiconductor device (20, Fig. 13 and 18, [0067]) having an active surface (the surface of 20 contact with the electroconductive contacts 18, Fig. 13, [0064]) coupled to the multi-thickness substrate (10), the active surface comprising at least one contact pad (the electroconductive contacts 18, Fig. 13, [0064]) aligned with the at least one via (see Fig. 18) in the multi-thickness substrate (20);
a conductive substrate (26, Fig. 13 and 18, [0057]) having a first portion (where is the region/portion of surface of 26 contact with 24, see Fig. 13 and 18) coupled to a surface (the opposite surface with active surface of die 20, Fig. 13 and 18) of the power device ([0005]) opposite the active surface (the surface of 20 contact with the electroconductive contacts 18, Fig. 13 and 18) and a second portion (where is surface of 26 contac with layer 10, see Fig. 13 and 18) coupled to the multi-thickness substrate (10) to form a cavity (24, [0057]) that surrounds the power device (die 20 and [0005]); and
a first metallization layer (electroconductive elements 32, Fig. 13 (left die 20) and 18, [0066]) formed on an upper surface (the part of through hole, inner the top vias to top terminal, see Fig. 13) of the multi-thickness substrate (10) and extending through the at least one via (where is the region to forming the electroconductive elements 32, vias near top surface of substrate 10, see Fig. 13),
wherein the coefficient of thermal expansion of the multi-thickness substrate, and the coefficient of thermal expansion of the power device ([0052]).

It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings Shen paragraph [0005] to teachings of Shen figure 18 to use the power convertor such as semiconductor device.
Shen paragraph 0052 does suggest wherein the coefficient of thermal expansion of the multi-thickness substrate and the coefficient of thermal expansion of the power device, but 
Shen does not explicitly discloses
the first metallization layer extending through the at least one via to contact the at least one contact pad; 
the difference between the coefficient of thermal expansion of the multi-thickness substrate and the coefficient of thermal expansion of the power device is less than approximately 7 ppm/°C.
Fillion’s Fig. 9A-11 discloses the first metallization layer (40a or 40b, [0085]) extending through the at least one via (through holes 11, [0048]) to contact the at least one contact pad (22/23, [0048]); (Notes: that the chip had to have the terminal deposited prior to insertion of the chip and the top has to be the outer exposed surface. Therefore, it would have been obvious for one of ordinary skill in the art to use a single layer 40a or 40b extending through the at least one via 11 to contact the one contact pads 22/23 (Fillion Fig. 9-11) of Fillion to replace three layer 32/18/10 (Shen Fig. 13) of Shen to applied metallization metal 40a/40b extend through via (through holes 11) and 
the difference between the coefficient of thermal expansion of the multi-thickness substrate (Paragraph 0046 of Fillion discloses material for the dielectric film 10 which has CTE similar to that of chip 21, and film 10 material having CTE values of about 0 to about 5 ppm/C  or from about 2 to about 5 ppm/C) and the coefficient of thermal expansion of the power device (chip 21, [0038], which has a CTE of about 3 ppm/C, [0046]) is less than approximately 7 ppm/°C (Note: Fillion discloses the difference between the CTE of layer 10 and chip 21 is less than approximately 7 ppm/°C, see [0046]). 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Fillion to teachings of Shen such as applied the difference between the coefficient of thermal expansion of the multi-thickness substrate and the coefficient of thermal expansion of the power device is less than approximately 7 ppm/°C (Fillion, [0046]) of Fillion modified the the difference between the coefficient of thermal expansion layer 10 and semiconductor device 20 (Shen Fig. 13-18) of Shen. One of ordinary skill in the art would have been motivated to make this modification in order to reduce stress caused by the relative expansion and contraction of the chip 21 and dielectric film 10 during heating and cooling (Fillion, [0046]).
Regarding claim 2, Shen’s Fig. 13, 18 and [0005] discloses the power electronics package of claim 1 further comprising 
an adhesive layer (fill material 24, Fig. 13 and 18, [0056]) disposed between (see Fig. 18) the multi-thickness substrate (10) and the power device (die 20), the adhesive layer coupled to a portion of the multi-thickness substrate having the first thickness (see Fig. 18).
Regarding claim 8, Shen’s Fig. 13, 18 and [0005] discloses the power electronics package of claim 1 further comprising a conductive shim (34, Fig. 13 and 18, [0061]). Note: The shim is a thin, often tapered piece of material (such as wood, metal, or stone) used to fill in space between things (as for support, leveling, or adjustment of fit)) positioned adjacent a bottom surface (see Fig. 13 and 18) of the multi-thickness substrate (10) and electrically coupled (34 electrically coupled to 32, see Fig. 13 and 18) to the first metallization layer (32) (the element 34 of Shen reference is equivalent with the conductive shim as applicant claimed in claim 8. Therefore, Shen discloses the electronics package further comprising a conductive shim as recites in claim 8)
Regarding claim 10, Shen’s Fig. 13, 18 and [0005] discloses the power electronics package of claim 1 further comprising an encapsulant (the cavity 12 can be filled with, e.g., a dielectric bonding material 24, e.g., an epoxy resin to encapsulant die 20, Fig. 13 and 18, [0056]) that fills the cavity (the hollow or hole, where is the filled 24 has been form).
Regarding independent claim 11, Shen’s Fig. 13, 18 and 19A discloses a method of manufacturing an electronics package comprising: 
providing a multi-thickness substrate (10, Fig. 13 and 18, [0068]) having an interior portion (i.e., where forming the cavity 12, opposite surface with recess surface of substrate 10 to bottom recess surface, see Fig. 13 and 18);
surrounded by an exterior portion (i.e., on the left side and right side the cavity 12), the exterior portion having a thickness greater than a thickness of the interior portion (see Fig. 13 and 18);
forming an adhesive layer (bonding material 24, Fig. 13 and 18, [0057]) on a lower surface (the surface of the cavity 12, see Fig. 143 and 18) of the interior portion of the multi-thickness substrate (10);
coupling an upper surface (the surface of die 20 contact with filed 24, see Fig. 13 and 18) of a semiconductor device (20, [0067]) to the multithickness substrate (10) by way of the adhesive layer (24), the upper surface comprising at least one contact pad (the electroconductive contacts 18, Fig. 13 and 18, [0064]);
coupling a first portion (where is the region of layer 24 direct contact with 26, see Fig. 13 and 18) of a conductive substrate (26, Fig. 13 and 18, [0059]) to a lower surface (the surface of die 20 contact with 24) of the semiconductor device (10);
coupling a second portion (the region of layer 26 direct contact with surface of layer 10, see Fig. 13 and 18) of the conductive substrate (26) to the exterior portion (i.e., on the left side and right side the cavity 12, see Fig. 13 and 14) of the multi-thickness substrate (10); and
forming a first metallization layer (electroconductive elements 32, Fig. 13 (left die 20) and 18, [0066]) on the multi-thickness substrate (10, the part of through hole, inner the top vias to top terminal, see Fig. 13), the first metallization layer extending through at least one via (where is the region to forming the electroconductive elements 32, vias near top surface of substrate 10, see Fig. 13) formed through the thickness of the interior portion (the portion of layer 10 having smaller thickness in the middle portion of layer 10, see Fig. 13 and 18) of the multi-thickness substrate (10), 
wherein the coefficient of thermal expansion of the multi-thickness substrate, and the coefficient of thermal expansion of the power device ([0052]).
Shen paragraph 0052 does suggest wherein the coefficient of thermal expansion of the multi-thickness substrate and the coefficient of thermal expansion of the power device, but 
Shen does not explicitly discloses
forming a first metallization layer extending through at least one via to connect to the at least one contact pad of the semiconductor device; 
the difference between the coefficient of thermal expansion of the multi-thickness substrate and the coefficient of thermal expansion of the power device is less than approximately 7 ppm/°C.
Fillion’s Fig. 9-11 discloses forming the first metallization layer (40a or 40b, [0085]) extending through the at least one via (through holes 11, [0048]) to contact the at least one contact pad (22/23, [0048]) of the semiconductor device (21, [0048]); (Notes: that the chip had to have the terminal deposited prior to insertion of the chip and the top has to be the outer exposed surface. Therefore, it would have been obvious for one of ordinary skill in the art to use a single layer 40a or 40b extending through the at least one via 11 to contact the one contact pads 22/23 (Fillion Fig. 9-11) of Fillion to replace three layer 32/18/10 (Shen Fig. 13) of Shen to applied metallization metal 40a/40b extend through via (through holes 11) and contact the at least one contact pads 22/23 of Fillion on the thickness of the interior portion of the multi-thickness substrate 10 of Shen reference, that it was a known suitable alternative way of connecting to the one used by the primary reference (Shen Fig. 13) of Shen. It is noted that the different if the first metallization layer extending through the at least one via to contact the at least one contact pad, that would have been understood the power electronics package device to work and function equally well.
the difference between the coefficient of thermal expansion of the multi-thickness substrate (Paragraph 0046 of Fillion discloses material for the dielectric film 10 which has CTE similar to that of chip 21, and film 10 material having CTE values of about 0 to about 5 ppm/C  or from about 2 to about 5 ppm/C) and the coefficient of thermal expansion of the power device (chip 21, [0038], which has a CTE of about 3 ppm/C, [0046]) is less than approximately 7 ppm/°C (Note: Fillion discloses the difference between the CTE of layer 10 and chip 21 is less than approximately 7 ppm/°C, see {0046]). 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Fillion to teachings of Shen such as applied the difference between the coefficient of thermal expansion of the multi-thickness substrate and the coefficient of thermal expansion of the power device is less than approximately 7 ppm/°C (Fillion, [0046]) of Fillion modified the difference between the coefficient of thermal expansion layer 10 and semiconductor device 20 (Shen Fig. 13-18) of Shen. One of ordinary skill in the art would have been motivated to make this modification in order to reduce stress caused by the relative expansion and contraction of the chip 21 and dielectric film 10 during heating and cooling (Fillion, [0046]).
Regarding claim 14, Shen’s Fig. 13, 18 and 19A discloses the method of claim 11 further comprising forming a second metallization layer (34, [0061 and 0064]) on a bottom surface (see Fig. 13, 18 and 19A) of the exterior portion (i.e., on the left side and right side the cavity 12) of the multi-thickness substrate (10).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Shen (US 2015/0357272 A1; hereinafter ‘Shen’), in view of Fillion (US 2008/0305582 A1; hereinafter ‘Fillion’), and further in view of Kelly (US 2014/0134800 A1; hereinafter ‘Kelly’).
Regarding claim 3, Shen’s Fig. 13, 18 and [0005] discloses the power electronics package of claim 1 further comprising
wherein the power device (20) is within the cavity (12, see Fig. 13 and 18) the cavity form between the multi-thickness substrate (10) and the conductive substrate (26, see Fig. 13 and 18); and 
Shen in view of Fillion do not teach
the power device (146) is hermetically sealed.
Kelly’s Fig. 1A discloses the power device (die 101 is power device, see Fig. 1A, [0012]) is hermetically sealed ([0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Kelly to teachings of Shen such as applied the power device 101 is hermetically sealed (Kelly Fig. 1A) of Kelly to power electronics package (Shen Fig. 13-18) of Shen. One of ordinary skill in the art would have been motivated to make this modification in order to protect the circuitry from the external environment (Kelly, [0020]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Shen (US 2015/0357272 A1; hereinafter ‘Shen’), in view of Fillion (US 2008/0305582 A1; hereinafter ‘Fillion’), and further in view of Kan (US 2009/0250248 A1; hereinafter ‘Kan’).
Regarding claim 9, Shen’s Fig. 13, 18 and [0005] discloses the power electronics package of claim 1 wherein the conductive substrate (26, Fig. 13 and 18, [0059]), 
Shen in view of Fillion do not teach
the conductive substrate comprises a ceramic layer with metal structures applied thereto.
Kan’s Fig. 5 discloses the conductive substrate (100, Fig. 5, [0040]) comprises a ceramic layer (110 and/or 110’, see Fig. 5, [0040 and 0045]) with metal structures (the combination of layer 160 and 161, Fig. 5, [0045]) applied thereto.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Kan to teachings of Shen such as applied the conductive substrate comprises a ceramic layer with metal structures applied thereto (Kan Fig. 5) of Kan to conductive substrate (Shen Fig. 13 and 18) of Shen. One of ordinary skill in the art would have been motivated to make this modification in order to reduce heat generated from the electronic component can be efficiently dissipated. Thereby, the performance and lifetime of the electronic component can be improved (Kan, [0027]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Shen (US 2015/0357272 A1; hereinafter ‘Shen’), in view of Fillion (US 2008/0305582 A1; hereinafter ‘Fillion’), and further in view of Gudeman (US 2013/0199730 A1; hereinafter ‘Gudeman’).
Regarding claim 13, Shen’s Fig. 13, 18 and 19A discloses the method of claim 11 further comprising coupling a bottom surface of the outer portion of the multi-thickness substrate directly to the conductive substrate (26, see Fig. 13 and 18),
Shen in view of Fillion do not teach
bonding two substrate directly together using a glass frit or liquid crystalline polymer bond.
Gudeman’s Fig. 9 disclose bonding two substrate directly together using a glass frit ([0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Gudeman to teachings of Shen such as applied the technique bonding two substrate directly together using a glass frit (Gudeman Fig. 9) of Gudemend to the bottom surface of the outer portion of the multi-thickness substrate directly to the conductive substrate using a glass frit (Shen Fig. 13 and 18) of Shen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a glass frit adhesive to bond two substrates together, wherein the substrates define an evacuated device cavity in the wafer assembly that encloses a microdevice. The glass frit provides a hermetic seal around the device cavity, maintaining the vacuum therein (Gudeman, [0028]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Shen (US 2015/0357272 A1; hereinafter ‘Shen’), in view of Fillion (US 2008/0305582 A1; hereinafter ‘Fillion’), and further in view of HUANG (US 2016/0181169 A1; hereinafter ‘Huang’).
Regarding claim 15, Shen in view of Fillion disclose the method of claim 14, but do not teach further comprising 
electrically coupling the first metallization layer to the second metallization layer through a via that extends through the thickness of the exterior portion of the multi-thickness substrate.
Huang’ Fig. 13-18 discloses electrically coupling (see Fig 18) the first metallization layer (all the through holes 336 filled with Sn or Sn/Cu, see Fig. 13-15, [0039]) to the second metallization layer (340, see Fig. 16-17, [0042]) through a via (332, Fig. 13, [0037]) that extends through the thickness (left portion and right portion of layer 324 with pocket 338 in the middle, see Fig. 15, [0042]) of the exterior portion ((left portion and right portion of layer 324 with pocket 338 in the middle, see Fig. 15) of the multi-thickness substrate (324, [0042]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Huang to teachings of Shen such as applied the technique electrically coupling the first metallization layer to the second metallization layer through a via that extends through the thickness of the exterior portion of the multi-thickness substrate (Huang Fig. 18) of Huang to on an upper surface of the multithickness substrate (Shen Fig. 13 and 18) of Shen. One of ordinary skill in the art would have been motivated to make this modification in order to provide the electrically conductive connectors between the dies and other dies and external components (Huang, [0038]).
Regarding claim 16, Shen’s Fig. 13, 18 and 19A discloses the method of claim 15 further comprising:
coupling a passive device ([0046-0049] mention passive electrical components, such as resistors, capacitors, inductors, or the like, that are disposed either on its surface or within its thickness). Therefore, it is obvious to coupling a passive device to the multi-thickness substrate (as layer 10) by way of the adhesive layer (24); and
electrically coupling the passive device to the first metallization layer (32 on the left) and to the second metallization layer (32 on the right, as show on Fig. 13 and 18).
Allowable Subject Matter
Claims 4-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
The dependent claim 4 identified distinct feature “a first joining layer positioned between the surface of the power device opposite the active surface and the first portion of the conductive substrate; and
a second joining layer positioned between the second portion of the conductive substrate and the multi-thickness, the second joining layer surrounding at least a subsection of the portion of the multi-thickness substrate having the first thickness.”
The dependent claim 7 identified distinct feature “wherein the electrical component is electrically coupled to the second metallization layer by way of a metalized via formed through the second thickness of the multi-thickness substrate.”
The dependent claim 12 identified distinct feature “the conductive substrate comprising a layer of ceramic substrate sandwiched between a pair of patterned electrically conductive sheets; and
coupling the exterior portion of the multi-thickness substrate to the conductive substrate using a second joining layer.”
Dependent claims 5-6 are allowed by virtue of their dependency.
The closest prior art Shen (US 2015/0357272 A1; hereinafter ‘Shen’), Fillion (US 2008/0305582 A1; hereinafter ‘Fillion’), and Gudeman (US 2013/0199730 A1; hereinafter ‘Gudeman’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because a new reference (Shen figures. 13, 18 and 19A and Fillion) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815